DETAILED ACTION
Response to Arguments
The amendment filed 23 May 2022 has been entered in full. Accordingly, claims 1-4, 6, 8-15, 18, 19, 22-25, 30, and 33-37 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has, in response, amended independent claims 1, 36, and 37 to recite “collecting voice data from the individual and augmenting the cognitive state data with the voice data, wherein the voice data includes speech rate”. Applicant argues that the prior art of record does not disclose or suggest this limitation. Applicant’s argument is convincing; accordingly, the art rejections are withdrawn.


Allowable Subject Matter
Claims 1-4, 6, 8-15, 18, 19, 22-25, 30, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “collecting voice data from the individual and augmenting the cognitive state data with the voice data, wherein the voice data includes speech rate”
claim 36: “collecting voice data from the individual and augmenting the cognitive state data with the voice data, wherein the voice data includes speech rate”
claim 37: “collect voice data from the individual and augment the cognitive state data with the voice data, wherein the voice data includes speech rate”

The closest art is noted as follows: 
Ichiboshi et al. (U.S. Pub. No. 2018/0114125) discloses in [0042]: “Next, a learning model creation process by the emotion estimating system 10 will be described with reference to FIG. 8. FIG. 8 is a flowchart illustrating a flow of a learning model creation process in the emotion estimating system 10 according to the present exemplary embodiment. In step S801, the microphone 216 of the interactive robot 20 detects the speech of the user 70, and the sensor information transmission unit 221 transmits the detected speech data to the control server 40. The speech data transmitted to the control server 40 may be data converted into a digital signal by sampling the speech of the user 70, or data related to the pitch and speed of the words.” Then in [0044], feature extraction unit 412 determines the emotion of the user based on facial expression data and speech data. However, it appears that Ichiboshi does not qualify as prior art, since the effective filing date of the current application appears to be earlier than the filing date and publication date of this reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661